UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-7691


WILLIAM LAUREANO,

                Plaintiff – Appellant,

          v.

CAPTAIN FNU JONES,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.     Timothy M. Cain, District Judge.
(1:11-cv-00779-TMC)


Submitted:   February 16, 2012             Decided:   February 23, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Laureano, Appellant Pro Se. Steven Michael Pruitt,
MCDONALD, PATRICK, TINSLEY, BAGGETT & POSTON, Greenwood, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               William      Laureano       appeals    the       district    court’s       order

accepting the recommendation of the magistrate judge and denying

relief    on    his    42    U.S.C.        § 1983    (2006)      complaint.         We     have

reviewed the record and find no reversible error.                               Accordingly,

we     affirm    for     the   reasons        stated       by     the    district        court.

Laureano v. Jones, No. 1:11-cv-00779-TMC (D.S.C. Dec. 2, 2011).

Laureano claims on appeal that the district court was biased

against him and should have recused himself.                            Our review of the

record    has    revealed      no     evidence       of    extra-judicial         bias,     and

therefore this argument is without merit.                         See Liteky v. United

States,    510    U.S.      540,     555     (1994)       (holding       that    unfavorable

judicial       rulings      alone     do    not     constitute          bias).      We     deny

Laureano’s motion for appointment of counsel.                            We dispense with

oral    argument       because       the    facts     and       legal     contentions       are

adequately      presented       in    the     materials         before     the    court     and

argument would not aid the decisional process.

                                                                                    AFFIRMED




                                               2